cast 1:18-cr-00017-TSC Document 25 Filed 04/15/20 Page 1of2 _ Oh
i of Une big
Ke iV IN THE UNITED STATES DISTRICT COURT piste ict .

\ so LU ‘ \" FOR THE DISTRICT OF Co lumorg EY.
va) : . .
w SOME NCU, Date b& / 2p

  

‘Tindihy. Ce Jen ings Se, Deck # 1§-17 (TSO)

Petitioner

 

CASE NO.

7 Lucha CHa than

UNITED STATES OF AMERICA,

Respondent

ee —Y ——. ees

EMERGENCY. EMERGENCY. EMERGENCY, EMERGENCY. EMERGENCY 3%

eee

EMERGENCY EXPEDITED MOTION PURSUANT TITLE 18 U.S.C.S. 3582(c)(1)(A)(i) and the First Step Act 603
Compassionate Release for Compelling and Extraordinary Reasons caused by Covid-19

a, — J -
Now comes the Defendant, /motiy Li Chew /A5S Se who files this EMERGENCY MOTION for immediate release,
and if NEEDED , home confinement due to eminent Covid-19 infection by pandemic . The Defendants Home confinement date

is /-¢* 267%and his go directly home date is 7-9-2023,

The Federal Government has announced that a pandemic for the virus COVID-19 is uncontrolled and spreading to person
whom do , and do not practice social distancing. As this Honorable Court known's, Prisons have no ability to socially distance.
Specifically, that FCI Gilmer Administration has engaged in "pretending to practice" separations of units of inmates as part of
there social distancing efforts to "SLOW" the virus "WHEN" it enters the facility. This Honorable Court could easily see that the
FCI Gilmer does not practice proper social distancing and is in fact Negligent in its efforts to contain Covid-19 virus.

This inmate will Die in this prison if he gets the COVID-19 for the reasons stated on the back side of this motion. All facts are on
the Medical records, or are established in Grievances for failures to provide Medical Attentions prior to this pandemic.

Defendant will not be given needed hospital medical attention due to the hospitals already being over run, and because the FCI
Gilmer DO NOT HAVE THE CAPABILITY TO PROVIDE NEEDED ASSISTANCE TO ALL SICK INMATES WHEN THE COVID -

19 arrives in the next couple days to possible weeks

Defendant ; is a non- violent offender who , if immediately released, has a home to go to were he can provide social distancing,
‘access needed personal medical supplies, and access needed care unavailable here as a inmate under the care and control of

the FCI Gilmer that seems to have no intention to properly care for the inmates.
A. Standard of Review

Specifically, in 2018, Congress passed the First Step Act section 603, which among other things, amended tile 18 USC3582(c)
(1)(A)() to permit the court to "consider MOTIONS by Defendants for compassionate relief without a motion approval from the
Director of the Bureau of Prisons prior to bringing the Motion to the Court". Here, if the Director refuses to agree to the motion,
or fails to respond to the request, the Court has jurisdiction to consider the motion brought by the Defendant. See United States
v Beck, no.: 1:13-cv-186-6, 2019 U.S. Dist., Lexis 108542, 2019 WL 271 6505*5 (M.D.N.C. June 28th, 2019) ~ 7

The standard of "EXTRAORDINARY and COMPELLING reason warrant such a reduction. See Title 18 U.S.C.S. 3582(c)(1)(A)
(i)

Due to the pending injury of extremely high risk of DEATH, the pandemic has presented that this inmate is the most vulnerable
of Death out of the most venerable of society because he is forced to remain in close proximity of other inmates, and the FCI
Gilmer staff have taken false and misleading practices of "social distancing" and fail to quarantine inmates by ways that actually
provide "no separation and or protection" from each other and the eminent virus. This eminent infection posses the high risk of
death by way of unreasonable medical conditions that the Defendants had not been noticed about at sentencing. IN no part of
the Defendants sentence was he notified that in the event of a pandemic , he will be subjected to unreasonable medical
precautions that will inevitably lead to death. Thus the "futility and irreparability" standard applies because the grievance

eee ee : \4
Case 1:18-cr-00017-TSC Document 25 Filed 04/15/20 Page 2 of 2

process takes an average or 6 months leaving the Defendants dead before exhaustion of Compassi is finali

and that his death will come long before the exhaustion is done as required by the Prison Liigation Relorn Act ere
Exhaustion, for theses reasons must be waived. See McDonald y Centra, INC., 946 F.2d 1059, 1063 (4th Cir 1991) cited in Roe
Vv Shanahan., 2019 U.S. Dist. Lexis 25419 (E.D. Va February 15th 2019, Case no.: 1:18-cv-1565.Injury is inevitable. See Bo

v City Of New York, 476 U.S. 467, 483, 106 S Ct 2022, 90 L.Ed 2d 462 (1986) wn

= Honorable Court should have a "IN CAMERA " viewing (VIDEO) of the daily prison movement starting from 3/16/ 2020
from 6 am to 9 pm to see that the policy created recently to protect the Defendants and Others is not being properly
implemented putting ALL inmates at risk of cross contamination. The medical sick call , education, barber shop, Unicor workers

| ly eA, 6 bad’ Maret bolleas, Dia befec , Nd Lyte

INCLOSING: PPM ate lin V7) [pe bara lhe Se pnr,

1, Defendant. asks that the VIDEO of the daily operations of the entire compound need to be PRESERVED BY COURT
ORDER due to the imminent death of this inmate and many others. As stated, the facility is not following the policy and cross

contamination is happening daily and constantly.

.2. This Honorable Court can have a "IN CAMERA VIEWING" of the daily movements of Unit A, B, and C from 3/16/2020 to
3/20/2020 , which will show constant criss cross contamination of inmates that are supposedly being protected by social
distancing by way of Administrative measures- which are plainly not being done at HIGH RISK OF DEATH of myself and over

1000 inmates .

3. Immediate release for compassionate reasons that reach the extraordinary and compelling Pandemic that is known to kill the
most vulnerable, such as this Defendant.

4. Defendant asks that this Honorable Court file a PRESERVATION ORDER OF ALL VIDEO OF FCI GILMER FROM 6 am to
_9 pm to secure the Gross Negligence that may kill this defendants while he awaits the response.

5. PLEASE EXPEDITE THE RESPONSE DUE TO EMERGING HIGH RISK OF DEATH BY COVID-19

There is no case law that will convince this Honorable Court to make a Moral decision. Only the ability to utilize the First step
act 603 "EXTRAORDINARY AND COMPELLING" standard is what stand between life and death being part of extra judicial
punishment that the Defendant never factored into his sentence. 7 ()
The above is true and fact signed under the laws of seria Lon Mey Lthacy CZ

DATE:__ doles Th Goze
Certificate of service: | sent a copy of this document and attachment to Unitas STATES DISTRICT COURT, DISTRICT
OF Columbia LOCATED 5 53 ( imettutio oe A LU: shims fon ,
dD C- Zdoo | py  Y¥ 1 (2020
Name: Tin oly L Leal au5s 4
Inmate Number: O73 34 T-0 (?

FCI GILMER SEE ATTACHMENT

PO BOX 6000
GLENVILLE,WV 26351-6000 2
